 1   KRISTINE M. KUZEMKA, ESQ.
     Nevada Bar #8836
 2   Kuzemka Law Group
     1180 N. Town Center Drive, Ste. 100
 3   Las Vegas, Nevada 89144
     (702) 949-9990
 4   kristine@kuzemkalaw.com
     Attorney for Defendant
 5
 6                                UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8
 9    UNITED STATES OF AMERICA,

10                        Plaintiff,                       Case No. 2:18-cr-240-KJD-GWF

11    v.
                                                           MOTION FOR PERMISSION FOR
12    DAVID REYNAGA-VALENZUELA,                            INVESTIGATOR, MAYBETH
                                                           ANDRADE, TO ENTER CORECIVIC
13                        Defendant.                       FOR CASE WORK

14
15
16           Defendant DAVID REYNAGA-VALENZUELA through his attorney of record, KRISTINE
17   M. KUZEMKA, ESQ., of Kuzemka Law Group, hereby requests an Order directing Corecivic to allow
18   Investigator MAYBETH ANDRADE to enter Nevada Southern Detention Center, 2190 E. Mesquite
19   Avenue, Pahrump, Nevada 89060 for the purpose of case work in this matter until conclusion of the
20   case.
21
22           DATED this     8th        day of October, 2018.
23
24                                               BY     /s//Kristine M. Kuzemka
                                                      KRISTINE M. KUZEMKA, ESQ.
25                                                    Nevada Bar #8836
                                                      Kuzemka Law Group
26                                                    1180 N. Town Center Drive, Ste. 100
                                                      Las Vegas, Nevada 89144
27                                                    (702) 949-9990
                                                      Attorney for Defendant
28
 1         IT IS HEREBY ORDERED that Corecivic allow Investigator MAYBETH
 2   ANDRADE to enter Nevada Southern Detention Center, 2190 E. Mesquite Avenue, Pahrump,
 3   Nevada 89060 for the purpose of case work, shall be, and it is Granted.
 4         DATED this      17th day of October, 2018.
 5
 6
 7                                                UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
